               Case 3:21-cv-05017-SK Document 1 Filed 06/29/21 Page 1 of 18



1    JOHN L. BURRIS, ESQ., SBN 69888
     K. CHIKE ODIWE, ESQ., SBN 315109
2
     LAW OFFICES OF JOHN L. BURRIS
3    Airport Corporate Centre
     7677 Oakport Street, Suite 1120
4    Oakland, California 94621
     Telephone: (510) 839-5200
5
     Facsimile: (510) 839-3882
6    john.burris@johnburrislaw.com
     chike.odiwe@johnburrislaw.com
7

8                                 UNITED STATES DISTRICT COURT
9
                                 NORTHERN DISTRICT OF CALIFORNIA
10

11
     JOSHUA BICKHAM, an individual                     CASE NO.:
12

13
                    Plaintiff,

     v.                                                COMPLAINT FOR DAMAGES -
14

15   CITY OF ANTIOCH a municipal
16   corporation; TAMMANY BROOKS,
                                                       JURY TRIAL DEMANDED
     individually and in his capacity as Chief of
17   Police for the CITY OF ANTIOCH; JOHN
18   RAMIREZ, individually and in his official
     capacity as a Police Officer for the CITY OF
19   ANTIOCH; BRANDON BUSHY,
20   individually and in his official capacity as a
     Police Officer for the CITY OF ANTIOCH;
21   NATHANAEL NOVELLO, individually and
22
     in his official capacity as a Police Office for
     the CITY OF ANTIOCH; and DOES 1-50,
23   inclusive,
24
                    Defendants.
25

26

27

28




     COMPLAINT FOR DAMAGES - JURY TRIAL DEMANDED                             1
               Case 3:21-cv-05017-SK Document 1 Filed 06/29/21 Page 2 of 18



1                                          INTRODUCTION
2
            On April 8, 2020, Joshua Bickham was smoking a cigarette on a public sidewalk when
3
     two Antioch Police Department officers drove from opposite directions, got out of their
4
     vehicles, and advanced on him. Mr. Bickham, who had been standing in the same place
5

6    without incident for the past ten minutes, did not know why the officers were approaching him.

7    One officer went behind Mr. Bickham, then immediately placed his hands on him. After
8
     initially complying with the officers, Mr. Bickham shook off their hands, slowly stepped back,
9
     and put his hands up. He asked the officers why they were stopping him. Mr. Bickham has a
10
     history of schizoaffective disorders and was in the midst of a schizophrenic episode as he tried
11

12   to determine what the officers were doing.

13          Antioch Police Officer Nathanael Novello responded by drawing his service weapon
14
     and pointing it at Mr. Bickham. Officer Brandon Bushby drew his less-lethal weapon that fires
15
     rubber bullets and pointed it at Mr. Bickham, who had his hands up and continued to ask why
16
     the officers had stopped him. Defendant Officer Bushby then fired two rubber bullets at Mr.
17

18   Bickham, hitting him in the inner thigh. As this was happening, fellow Antioch Police Officer

19   John Ramirez arrived to the scene with a K-9 unit. He got out of his vehicle, removed the K-9
20
     unit, and approached Mr. Bickham. Defendant Officer Ramirez instructed Mr. Bickham to get
21
     on the ground or else he would unleash the K-9 unit on him.
22
            Mr. Bickham complied, lowering himself to the ground. Cruelly, Defendant Ramirez
23

24   still unleashed the K-9 on Mr. Bickham, despite his compliance, allowing the dog to repeatedly

25   bite Mr. Bickham’s arm for 30-45 seconds while Defendant Officers Bushby and Novello were
26
     on top of him. These uses of excessive force, first with the rubber bullets and then with the K-9
27
     unit, were clearly unjustified in the moment. The excessiveness is only further cemented by the
28
     fact that all criminal charges against Mr. Bickham stemming from the incident have been



     COMPLAINT FOR DAMAGES - JURY TRIAL DEMANDED                                         2
                Case 3:21-cv-05017-SK Document 1 Filed 06/29/21 Page 3 of 18



1    dropped, suggesting that the only illegal conduct that took place on April 8, 2020, was
2
     committed by the Defendant Officers.
3
                                               JURISDICTION
4
         1.      This action arises under Title 42 of the United States Code, Section 1983.
5

6    Jurisdiction is conferred upon this Court by Title 28 of the United States Code, Sections 1331

7    and 1343.. The unlawful acts and practices alleged herein occurred in Antioch, California,
8
     which is within this judicial district.
9
                                                   PARTIES
10
         2.      Plaintiff JOSHUA BICKHAM (hereinafter “Plaintiff”) has been and is a resident in
11

12   the State of California and is a citizen of the United States of America.

13       3.      Plaintiff also brings these claims as Private Attorney General, to vindicate not only
14
     his rights, but others’ civil rights of great importance. Defendant CITY OF ANTIOCH
15
     (hereinafter “ANTIOCH”) is and at all times herein mentioned is a municipal entity duly
16
     organized and existing under the laws of the State of California that manages and operates the
17

18   Antioch Police Department, and any involved yet-to-be identified police officers.

19       4.      At all times mentioned herein, Defendant TAMMANY BROOKS (hereinafter
20
     “BROOKS”) was employed by Defendant ANTIOCH as Chief of Police for the Antioch Police
21
     Department. Plaintiff contends that Defendant BROOKS was personally on notice of the
22
     unconstitutional deficiencies in Defendant ANTIOCH’S policies, practices, and training
23

24   regarding the use of force, police response to mentally impaired subjects, police response to

25   subjects in mental health crisis, and the reasonable continuing use of available less-lethal
26
     alternative that would render lethal force unreasonable, but with deliberate indifference failed to
27
     correct said Unconstitutional deficiencies.
28




     COMPLAINT FOR DAMAGES - JURY TRIAL DEMANDED                                          3
                  Case 3:21-cv-05017-SK Document 1 Filed 06/29/21 Page 4 of 18



1       5.        At all times mentioned herein, Defendant JOHN RAMIREZ (hereinafter
2
     “RAMIREZ”) was employed by Defendant ANTIOCH as a police officer. He is being sued
3
     individually and in his official capacity as a police officer for the Antioch Police Department.
4
     Plaintiff contends Defendant BUSHBY unleashed a K-9 unit on Plaintiff while he was
5

6    complying with officers’ commands to get on the ground, injuring him, used excessive force

7    unrelated to a legitimate law enforcement purpose and with reckless disregard for Plaintiff’s
8
     rights, was an integral participant in the use of unreasonable force against Plaintiff, failed to
9
     intervene in the use of unreasonable force against Plaintiff, and was negligent.
10
        6.        At all times mentioned herein, Defendant BRANDON BUSHY (hereinafter
11

12   “BUSHBY”) was employed by Defendant ANTIOCH as a police officer. He is being sued

13   individually and in his official capacity as a police officer for the Antioch Police Department.
14
     Plaintiff contends Defendant BUSHBY initiated the contact with Plaintiff and fired two rubber
15
     bullets at Plaintiff’s groin area, injuring him, used excessive force unrelated to a legitimate law
16
     enforcement purpose and with reckless disregard for Plaintiff’s rights, was an integral
17

18   participant in the use of unreasonable force against Plaintiff, failed to intervene in the use of

19   unreasonable force against Plaintiff, and was negligent.
20
        7.        At all times mentioned herein, Defendant NATHANAEL NOVELLO (hereinafter
21
     “NOVELLO”) was employed by Defendant ANTIOCH as a police officer. He is being sued
22
     individually and in his official capacity as a police officer for the Antioch Police Department.
23

24   Plaintiff contends Defendant NOVELLO, who was present at the scene of the subject-incident

25   and held Plaintiff at gun point, was an integral participant in the use of unreasonable force
26
     against Plaintiff, failed to intervene in the use of unreasonable force against Plaintiff, and was
27
     negligent.
28




     COMPLAINT FOR DAMAGES - JURY TRIAL DEMANDED                                            4
               Case 3:21-cv-05017-SK Document 1 Filed 06/29/21 Page 5 of 18



1       8.      Plaintiff is ignorant of the true names and/or capacities of Defendants sued herein as
2
     DOES 1 through 50, inclusive, and therefore sue said Defendants by such fictitious names.
3
     Plaintiff will amend this complaint to allege the true names and capacities when ascertained.
4
        9.      Plaintiff alleges Defendants DOES 1 through 25 are ANTIOCH police officers and
5

6    violated Decedent’s civil rights, wrongfully injured him, arrested him without probable cause,

7    and/or encouraged, directed, enable and/or ordered other defendants to engage is such conduct.
8
     Plaintiff will amend this Complaint to state the names and capacities of DOES 1 through 25,
9
     inclusive, when they have been ascertained.
10
        10.     Plaintiff is ignorant of the true names and capacities of Defendants DOES 26
11

12   through 50 inclusive, and therefore sue these Defendants by such fictious names. Plaintiff is

13   informed and believe and thereon allege that each Defendant so named was employed by
14
     Defendant ANTIOCH at the time of the conduct alleged herein. Plaintiff alleges that each of
15
     Defendants DOES 26 through 50 were responsible for the training, supervision, and/or conduct
16
     of the Defendant Officers and/or agents involved in the conduct herein. Plaintiff alleges that
17

18   each of Defendants DOES 26 through 50 was also responsible for and caused the acts and

19   injuries alleged herein. Plaintiff will amend this Complaint to state the names and capacities of
20
     DOES 26 through 50, inclusive, when they have been ascertained.
21
        11.     In engaging in the conduct described herein, Defendants and each of them acted
22
     within the course and scope of their employment for ANTIOCH. In engaging in the conduct
23

24   described herein, Defendant police officers exceeded the authority vested in them as police

25   officers under the United States and California Constitutions and as police officers employed by
26
     Defendant ANTIOCH.
27

28




     COMPLAINT FOR DAMAGES - JURY TRIAL DEMANDED                                         5
               Case 3:21-cv-05017-SK Document 1 Filed 06/29/21 Page 6 of 18



1                                      STATEMENT OF FACTS
2
         12.       On April 8, 2020, at approximately 7:30 AM, Plaintiff JOSHUA BICKHAM was
3
     waiting in line to enter the Costco Warehouse located at 2201 Verne Roberts Circle in Antioch,
4
     California.
5

6        13.       Mr. BICKHAM saw who he later learned to be Defendant BUSHBY sitting in a

7    police vehicle nearby, apparently monitoring the vehicle.
8
         14.       Speaking to Defendant BUSHBY, Mr. BICKHAM made a joke about the length of
9
     the line, saying something to the effect of the officer needing his service weapon in order to get
10
     through the line. Mr. BICKHAM continued to wait in line for several more minutes without
11

12   saying anything further to Defendant BUSHBY.

13       15.       Tired of waiting in line, Mr. BICKHAM then got out of the line and walked to a
14
     nearby storefront, where he stopped on the public sidewalk in order to smoke a cigarette.
15
         16.       Defendants BUSHBY and NOVELLO drove to Mr. BICKHAM’s location in
16
     separate police vehicles. They approached Mr. BICKHAM from both sides.
17

18       17.       For reasons unknown to Mr. BICKHAM, Defendants BUSHBY and NOVELLO

19   attempted to grab Mr. BICKHAM. He shook off their hands but did not act violently, instead
20
     slowly stepping away from the officers and asking why they were stopping him.
21
         18.       Defendant BUSHBY then drew his less-lethal firearm and while Defendant
22
     NOVELLO drew his service weapon. Both Defendant Officers pointed their weapons at Mr.
23

24   BICKHAM. Mr. BICKHAM put his hands up, signaling he was unarmed and did not want to

25   fight.
26
         19.       At this point, Defendant BUSHBY fired two less-lethal rubber bullets Mr.
27
     BICKHAM, striking him in his inner-thigh/groin area. At approximately the same time,
28
     Defendant RAMIREZ arrived to the scene in his police vehicle, exiting the car with a K-9 unit.



     COMPLAINT FOR DAMAGES - JURY TRIAL DEMANDED                                          6
               Case 3:21-cv-05017-SK Document 1 Filed 06/29/21 Page 7 of 18



1       20.     Defendant RAMIREZ told Mr. BICKHAM that he would unleash the K-9 unit on
2
     Mr. BICKHAM if he did not get on the ground. Mr. BICKHAM complied, lowering himself to
3
     the ground.
4
        21.     For unknown reasons, Defendant RAMIREZ still unleashed the K-9 unit despite Mr.
5

6    BICKHAM’s compliance. Defendants RAMIREZ, BUSHBY, and NOVELLO let the K9 unit

7    repeatedly bite Mr. BICKHAM’s right arm for 30-45 seconds while Defendants BUSHBY and
8
     NOVELLO got on top of Mr. Bickham as he laid on the ground.
9
        22.     Mr. BICKHAM was then transported to the Sutter Delta Medical Center, where he
10
     received treatment for the injuries resulting from the dog bites and rubber bullets.
11

12      23.     Mr. BICKHAM was subsequently taken to the Contra Costa County Jail – Martinez

13   Detention Facility. He was charged with PC 422(a), Criminal Threats, and PC 69, Resisting
14
     Executive Officer. All criminal charges against Mr. BICKHAM stemming from this incident
15
     have since been dropped.
16
        24.     When Paige Carnahan, a deputy district attorney of the Contra Costa County District
17

18   Attorney’s Office, sent Defendant BUSHBY a message to ask if he was in sustained fear from

19   the alleged threatening statements made by Mr. BICKHAM, Defendant BUSHBY responded
20
     that he was “super scared”, followed by a GIF image of Macaulay Culkin gasping.
21
        25.     Mr. BICKHAM has a history of schizophrenia and was experiencing a schizophrenic
22
     episode during this incident. He takes medication for his condition and had taken his medication
23

24   on the day of the incident.

25

26
                                                DAMAGES
27
        26.     As a consequence of Defendants’ violation of Plaintiff’s federal civil rights under 42
28
     U.S.C. § 1983 and the First, Fourth, and Fourteenth Amendment, Plaintiff was physically,



     COMPLAINT FOR DAMAGES - JURY TRIAL DEMANDED                                            7
                Case 3:21-cv-05017-SK Document 1 Filed 06/29/21 Page 8 of 18



1    mentally, and emotionally injured and damaged as a proximate result of Defendants’ wrongful
2
     conduct.
3
        27.     The conduct of Defendants was malicious, wanton, and oppressive. Plaintiff is
4
     therefore entitled to an award of punitive damages against said individual Defendants under 42
5

6    U.S.C. §§ 1983 and 1988.

7       28.     Plaintiff found it necessary to engage the services of private counsel to vindicate his
8
     rights under the law. Plaintiff is therefore entitled to recover all attorneys’ fees incurred in
9
     relation to this action pursuant to Title 42 United States Code §1988.
10

11

12                                         CAUSES OF ACTION

13
                                  FIRST CAUSE OF ACTION
14
     (Violation of the Fourth Amendment of the United States Constitution-Unlawful Seizure)
15                                     (42 U.S.C. § 1983)
       (Plaintiff against Defendant RAMIREZ, BUSHBY, and NOVELLO and DOES 1-25)
16

17
        29.     Plaintiff hereby re-alleges and incorporates by reference herein paragraphs 1 through
18
     (#) of this Complaint.
19
        30.     The above-described conduct of Defendants RAMIREZ, BUSHBY, AND
20

21   NOVELLO and DOES 1-25 violated Plaintiff’s right as provided for under the Fourth

22   Amendment to the United States Constitution to be free from unreasonable searches and
23
     seizures because Defendants’ lacked the requisite probable cause to arrest Plaintiff.
24
        WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
25

26

27

28




     COMPLAINT FOR DAMAGES - JURY TRIAL DEMANDED                                             8
                Case 3:21-cv-05017-SK Document 1 Filed 06/29/21 Page 9 of 18



1                                 SECOND CAUSE OF ACTION
      (Violation of the Fourth Amendment of the United States Constitution-Excessive Force)
2
                                        (42 U.S.C. §1 983)
3       (Plaintiff against Defendant RAMIREZ, BUSHBY, and NOVELLO and DOES 1-25)

4
         31.     Plaintiff hereby re-alleges and incorporates by reference herein paragraph 1 through
5

6    30 of this Complaint.

7        32.     42 U.S.C. § 1983 provides in part “Every person who, under color of any statute,
8
     ordinance, regulation, custom, or usage, or any State or Territory of the District of Columbia,
9
     subjects, or causes to be subjected, any citizen of the United States or other person within the
10
     jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the
11

12   Constitution and laws, shall be liable to the party injured in an action at law, suit at equity, or

13   other proper proceeding for redress.”
14
         33.     Plaintiff had a firmly established right under the Fourth and Fourteenth Amendments
15
     to be free from official infliction of physical abuse, assault, battery, and intentional infliction of
16
     emotional distress, unreasonable search and seizure, and to be free from excessive force being
17

18   used against him.

19       34.     Defendants’ action as described herein resulted in the deprivation of these
20
     constitutional rights.
21
         35.     Defendants, acting in the performance of their official duties, used excessive force
22
     against Plaintiff multiple times during the incident.
23

24       36.     Plaintiff posed no threat to the Defendant Officers when Defendant BUSHBY shot

25   Plaintiff twice in the groin area with rubber bullets.
26
         37.     Plaintiff did not pose a threat to Defendant Officers when Defendant RAMIREZ
27
     unleashed the K-9 unit on Plaintiff and allowed it to continue biting his arm.
28




     COMPLAINT FOR DAMAGES - JURY TRIAL DEMANDED                                             9
               Case 3:21-cv-05017-SK Document 1 Filed 06/29/21 Page 10 of 18



1        38.     There was no need for Defendant BUSHBY to fire rubber bullets at Plaintiff because
2
     he was only questioning why Defendants BUSHBY and NOVELLO had stopped him and was
3
     not acting aggressively.
4
         39.     The use of force in shooting Plaintiff twice in the groin area with rubber bullets was
5

6    unnecessary, unreasonable, and excessive, and constituted unreasonable search and seizure.

7        40.     There was no need for Defendant RAMIREZ to unleash the K-9 unit on Plaintiff
8
     because Plaintiff had already been subdued by Defendant BUSHBY’s use of rubber bullets and
9
     was complying with Defendant Officers’ commands to get on the ground when Defendant
10
     RAMIREZ unleashed the K-9 unit.
11

12       41.     The use of force in unleashing the K-9 unit on Plaintiff while he complied with

13   Defendant Officers’ commands was unnecessary, unreasonable, and excessive, and constituted
14
     unreasonable search and seizure.
15
         42.     In using excessive force, the Defendant Officers were acting in accordance with
16
     widespread informal practices and customs maintained by ANTIOCH and the Antioch Police
17

18   Department, as elaborated upon in paragraphs (need #).

19       43.     Defendants, acting under the color of statute, ordinances, regulations, customs and
20
     usages of the State, knew that the use of force in these circumstances was illegal under clearly
21
     established law.
22
         44.     The conduct alleged herein caused Plaintiff to be deprived of her civil rights that are
23

24   protected under the United States Constitution. The conduct alleged herein has also legally,

25   proximately, foreseeably, and actually caused Plaintiff to suffer physical injury, emotional
26
     distress, pain and suffering, fear, trauma, and humiliation, and further damages according to
27
     proof at time of trial.
28




     COMPLAINT FOR DAMAGES - JURY TRIAL DEMANDED                                           10
                 Case 3:21-cv-05017-SK Document 1 Filed 06/29/21 Page 11 of 18



1        45.      The conduct alleged herein was done in willful, malicious, intentional, deliberate, or
2
     reckless disregard of Plaintiff’s constitutionally protected rights, welfare, and safety.
3
               WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
4

5

6                                  THIRD CAUSE OF ACTION
      (Violation of the First Amendment of the United States Constitution-Questioning Police
7                                            Action)
                                        (42 U.S.C. § 1983)
8
        (Plaintiff against Defendant RAMIREZ, BUSHBY, and NOVELLO and DOES 1-25)
9

10       46.      Plaintiff hereby re-alleges and incorporates by reference herein paragraphs 1 through
11
     45 of this Complaint.
12
         47.      At all times herein, Plaintiff had a right to free speech and to protest police action as
13
     afforded and provided by the First Amendment and protected against retaliation by the same
14

15   and 42 U.S.C. § 1983.

16       48.      Upon information and belief, Defendants chose to use excessive force against
17
     Plaintiff in retaliation for Plaintiff’s exercising of his right to question police action, liberty, and
18
     free movement.
19
         49.      The conduct of Defendants was willful, wanton, malicious, and with reckless
20

21   disregard for the rights and safety of Plaintiff.

22       50.      As a result of their misconduct, Defendants are liable for Plaintiff’s physical, mental,
23
     and emotion injuries, either because they were integral participants in the excessive force, or
24
     because they failed to intervene to prevent these violations.
25

26

27

28




     COMPLAINT FOR DAMAGES - JURY TRIAL DEMANDED                                              11
               Case 3:21-cv-05017-SK Document 1 Filed 06/29/21 Page 12 of 18



1                                 FOURTH CAUSE OF ACTION
          (Violation of the Fourth Amendment of the United States Constitution-Malicious
2
                                           Prosecution)
3                                       (42 U.S.C. § 1983)
        (Plaintiff against Defendant RAMIREZ, BUSHBY, and NOVELLO and DOES 1-25)
4

5
        51.     Plaintiff re-alleges and incorporates by reference herein paragraphs 1 through 50 of
6
     this Complaint.
7
        52.     Plaintiff’s Fourth Amendment claim for Malicious Prosecution is based on the
8

9    grounds that: (1) the defendants initiated a criminal proceeding against him; (2) the criminal

10   proceeding ended in the plaintiff’s favor; (3) the proceeding was initiated without probable
11
     cause; (4) the defendants acted maliciously or for a purpose other than bringing the plaintiff to
12
     justice; and (5) the plaintiff suffered a deprivation of liberty consistent with the concept of
13
     seizure as a consequence of a legal proceeding.
14

15      53.     Defendants RAMIREZ, BUSHBY, and NOVELLO unlawfully arrested and took

16   Plaintiff into custody. Defendants never had sufficient evidence that Plaintiff threaten to commit
17
     a crime which would result in death and great bodily injury to Defendant BUSHBY. When
18
     Defendant BUSHBY was contacted by the Office of the Contra Costa County District Attorney
19
     to ask if he was in sustained fear from these alleged threats, he responded jokingly, stating that
20

21   he was “super scared” and including a GIF image of actor Macaulay Culkin gasping. Defendant

22   BUSHBY’s mocking of a required element of PC 422(a) belies his claim that he was in
23
     sustained fear and illustrates that Defendants never had probable cause to believe that Plaintiff
24
     had committed the charged offense.
25
        54.     Defendants also never had sufficient evidence that Plaintiff unlawfully attempted by
26

27   means of threats and violence to deter Defendant NOVELLO from performing his duty as an

28   executive officer. Plaintiff questioned why the Defendant Officers were stopping him, but did




     COMPLAINT FOR DAMAGES - JURY TRIAL DEMANDED                                            12
               Case 3:21-cv-05017-SK Document 1 Filed 06/29/21 Page 13 of 18



1    not threaten Defendant NOVELLO or act violently towards him. Plaintiff put his hands up
2
     while interacting with the officers in a gesture of compliance and non-violence, and did not step
3
     towards the officers or otherwise indicate his intention to attack them. Nevertheless, Defendants
4
     still charged Plaintiff with PC 69.
5

6       55.     Defendants conduct in initiating a criminal proceeding against Plaintiff was

7    conscience-shocking.
8
                                      FIFTH CAUSE OF ACTION
9                (Monell – Municipal Liability for Unconstitutional Custom or Policy)
                                          (42 U.S.C. § 1983)
10              (Plaintiff against Defendants ANTIOCH, BROOKS, and DOES 26-50)
11

12       56.        Plaintiff hereby re-alleges and incorporates by reference herein paragraphs 1-55

13   of this complaint.
14
         57.         Plaintiff is informed and believes and thereon alleges that high-ranking
15
     ANTIOCH officials, including Chief BROOKS and DOES 26-50, and/or each of them, knew
16
     and/or reasonably should have known that their police officers, including Defendants
17

18   RAMIREZ, BUSHBY, and NOVELLO, were either untrained or improperly trained in the use

19   of force in the following areas:
20
          a. That officers may not use force, including less-lethal weapons, where the subject does
21
     not pose a threat to the officers and has not acted violently; nor may less-lethal weapons be used
22
     on a subject complying with officers’ commands.
23

24        b. That where reasonable opportunities for de-escalation of potentially threatening

25   subjects exist, including the reasonable re-deployment and/or re-location of police officers and
26
     the use of effective communication that is not confrontational, escalating, or demanding, must
27
     be employed to defuse a potential threat in place of excessive force.
28




     COMPLAINT FOR DAMAGES - JURY TRIAL DEMANDED                                         13
                Case 3:21-cv-05017-SK Document 1 Filed 06/29/21 Page 14 of 18



1          c. That the failure of a subject, especially one who is known or appears to be suffering
2
     from a mental impairment, to comply with orders while not presenting an imminent threat of
3
     serious injury or harm, does not justify the use of lethal force.
4
           d. That the use of force must be proportional to the subject’s conduct during an encounter.
5

6         58. These policy, practice, and training failures were a substantial factor and moving

7    force in the violation of Plaintiff’ rights.
8
          59. Despite having such notice, Plaintiff is informed and believes and thereon alleges that
9
     Defendants ANTIOCH, BROOKS, and DOES 1-50, and/or each of them, approved, ratified,
10
     condoned, encouraged and/or tacitly authorized the continuing pattern and practice of
11

12   misconduct and/or civil rights violations by Antioch Police Department officers.

13        60.   Plaintiff is further informed and believes and thereon alleges that as a result of the
14
     deliberate indifference, reckless and/or conscious disregard of the misconduct by Defendants
15
     RAMIREZ, BUSHBY, and NOVELLO and DOES 1-50, each of them, and the policy, practice
16
     and training deficiencies identified herein, Defendants BROOKS, DOES 26-50, and/or each of
17

18   them, encouraged these Officers to continue their course of misconduct, resulting in the

19   violation of the Plaintiff’s rights as alleged herein.
20
          61.   The aforementioned acts and/or omissions and/or deliberate indifference by high
21
     ranking City of Antioch officials, including, Chief BROOKS, high-ranking City of Antioch
22
     Police Department supervisors, Defendants DOES 26-50, and each of them resulted in the
23

24   deprivation of Plaintiff’s constitutional rights including, but not limited to, the following:

25               a. The right to be free from unreasonable searches and seizures, as guaranteed by
26
                     the Fourth and Fourteenth Amendments to the United States Constitution;
27

28




     COMPLAINT FOR DAMAGES - JURY TRIAL DEMANDED                                            14
                  Case 3:21-cv-05017-SK Document 1 Filed 06/29/21 Page 15 of 18



1                   b. The right not to be deprived of life or liberty without due process of law, as
2
                        guaranteed by the Fifth and Fourteenth Amendments to the United States
3
                        Constitution;
4
            62.    Said rights are substantive guarantees under the Fourth, Fifth, and/or Fourteenth
5

6    Amendments to the United States Constitution, and under 42 U.S.C. section 12132.

7           63.    This incident is only the latest to a collection and trend of excessive force incidents
8
     committed by officers of the Antioch Police Department who are not facing any punishment as
9
     a result of their dangerous and unjustifiable actions. They demonstrate a complete lack of
10
     proportionality between the purported crimes being investigated and the use of force employed
11

12   by the officers investigating them. For example:

13                   a. On December 23rd, 2020, officers of the Antioch Police Department killed Mr.
14
                         Angelo Quinto after responding to the call that he was experiencing a mental
15
                         health crisis. The officers pulled Mr. Quinto from his mother’s arms and traded
16
                         off kneeling on his neck while Mr. Quinto lay face down on the floor and cried
17

18                       out, “Please don’t kill me, please don’t kill me.” Tragically, Mr. Quinto went

19                       into a coma within minutes of the officers’ arrival and died three days later.1
20
                     b. In C.R. v. City of Antioch, 2018 U.S. Dist. LEXIS 106009 *1 (N.D. Cal. June 25,
21
                         2019), officers of the Antioch Police Department killed Mr. Rakeem Rucks via
22
                         asphyxiation. The officers forced Mr. Rucks to the ground, using their weight to
23

24                       pin him while they were on top of him. The officers were taking Mr. Rucks into

25

26

27
     1
         https://www.motherjones.com/crime-justice/2021/02/please-dont-kill-me-angelo-quinto-pleaded-the-cops-
28
     kneeled-on-his-neck-for-four-minutes/.




     COMPLAINT FOR DAMAGES - JURY TRIAL DEMANDED                                                     15
               Case 3:21-cv-05017-SK Document 1 Filed 06/29/21 Page 16 of 18



1                    custody because they suspected him of breaking the door of an apartment
2
                     (without taking anything), though Mr. Rucks was the one who initially called
3
                     911.
4
                 c. In Baldwin v. Colley, 2015 U.S. Dist. LEXIS 134946 *1 (N.D. Cal. Oct. 2,
5

6                    2015), two Antioch Police Department officers pulled the sleeping Mr. Malad

7                    Baldwin from the passenger seat of his mother’s car as it sat in her driveway
8
                     with the engine off in response to a call of an unidentified black man carrying a
9
                     bottle of alcohol and yelling at people. The officers slammed Mr. Baldwin into
10
                     the vehicle and then face-first into the pavement, causing him to lose
11

12                   consciousness. When Mr. Baldwin regained consciousness, the officers were

13                   beating him with their fists and a metal flashlight, causing such pain that Mr.
14
                     Baldwin again lost consciousness. Mr. Baldwin had been sleeping in the car
15
                     while he waited for his mother and brother to come out from inside the house.
16
                 d. In Captain v. Antioch Police Dep’t, 2009 U.S. Dist. LEXIS 20871 (N.D. Cal.
17

18                   March 12, 2009), officers beat Mr. Wayne Kerry Captain following a pursuit for

19                   alleged drug-related criminal activity, though criminal charge were never filed.
20
                     The officers caused Mr. Captain severe eye and facial injuries in addition to
21
                     harm to his left ankle.
22
        64. As against Defendant ANTIOCH, Defendants RAMIREZ, BUSHBY, and NOVELLO,
23

24   and/or DOES 1-50 in his/her/their capacity as police officer(s) for ANTIOCH, Plaintiff further

25   alleges that the acts and/or omissions alleged in the Complaint herein are indicative and
26
     representative of a repeated course of conduct by members of the Antioch Police Department
27
     tantamount to a custom, policy or repeated practice of condoning and tacitly encouraging the
28
     abuse of police authority, and disregard for the constitutional rights of citizens. Plaintiff further



     COMPLAINT FOR DAMAGES - JURY TRIAL DEMANDED                                             16
               Case 3:21-cv-05017-SK Document 1 Filed 06/29/21 Page 17 of 18



1    alleges that these acts and/or omissions illustrate that officers of the Antioch Police Department
2
     are improperly trained in responding to health crises, particularly mental health crises.
3
         WHEREFORE, Plaintiff prays for relief as herein set forth.
4

5

6                                   SIXTH CAUSE OF ACTION
     (Violation of Fourth and Fourteenth Amendment of the United States Constitution-Denial
7                                        of Medical Care)
                                        (42 U.S.C. § 1983)
8
       (Plaintiff against Defendants RAMIREZ, BUSHBY, and NOVELLO, and DOES 1-25)
9

10       65. Plaintiff hereby re-alleges and incorporates by reference herein paragraphs 1-64 of this
11
     Complaint.
12
         66. Defendants RAMIREZ, BUSHBY, and NOVELLO were deliberately indifferent to
13
     Plaintiff’s seriously medical needs after they shot him with rubber bullets and allowed a K-9
14

15   unit to continuously bite Plaintiff’s arm, as described herein. Said defendants thereby deprived

16   Decedent of his Fourth Amendment right to medical care and Fourteenth Amendment
17
     substantive due process rights when he was in-custody after being shot.
18
         67. Defendants knew that failure to provide timely medical treatment to Plaintiff could
19
     result in further significant injury or the unnecessary and wanton infliction of pain, but
20

21   disregarded that serious medical need, causing Decedent great bodily harm.

22       68. The conduct of Defendants was willful, wanton, malicious, and done with reckless
23
     disregard for the rights and safety of Plaintiff.
24
             WHEREFORE, Plaintiff prays for relief as herein set forth.
25
                                              JURY DEMAND
26

27       69. Plaintiff hereby demands a jury trial in this action.

28




     COMPLAINT FOR DAMAGES - JURY TRIAL DEMANDED                                           17
               Case 3:21-cv-05017-SK Document 1 Filed 06/29/21 Page 18 of 18



1                                           PRAYER
2
        WHEREFORE, Plaintiff prays for relief, as follow:
3
        1. For general damages in a sum according to proof;
4
        2. For special damages in a sum according to proof;
5

6       3. For punitive damages in a sum according to proof as to the individual Defendants;

7       4. For reasonable attorney’s fees pursuant to 42 U.S.C. Section 1988;
8
        5. For injunctive relief;
9
        6. For cost of suit herein incurred; and
10
        7.   For such other and further relief as the Court deems just and proper.
11

12

13

14   Dated: May 13, 2021                   LAW OFFICES OF JOHN L. BURRIS
15
                                           /s/John L. Burris
16                                         John L. Burris
                                           Attorney for Plaintiff
17

18

19

20

21

22

23

24

25

26

27

28




     COMPLAINT FOR DAMAGES - JURY TRIAL DEMANDED                                     18
